DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	


Claim(s) 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15 of U.S. Patent No. 11342468. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 21, Claim 15 of US Patent No. 11342468 (Noguchi) teaches a semiconductor device comprising: a semiconductor layer; a charge storage layer disposed on the surface of the semiconductor layer via a first insulating film; and an electrode layer disposed on the surface of the charge storage layer via a second insulating film, wherein the charge storage layer includes a first layer containing an elemental metal and elemental nitrogen, a second layer containing elemental silicon and elemental nitrogen, and a third layer containing elemental silicon and elemental nitrogen, wherein the first layer is provided between the second layer and the third layer.


Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17, 20 of U.S. Patent No. 11342468, in view of Takashima (US PG Pub. No. 2019/0319043, hereinafter Takashima).   

Regarding Claim 22, Claim 15 of US Patent No. 11342468 (Noguchi) teaches the semiconductor device according to claim 21, 

Claim 15 of US Patent No. 11342468 (Noguchi) does not teach wherein the charge storage layer further includes a fourth layer  containing metal and nitrogen, the fourth layer being provided between the third layer and the second insulating film.

Takashima discloses in Fig 8 & 9A/B wherein the charge storage layer further includes a fourth layer(right 41a)[0024 of Takashima] containing metal and nitrogen, the fourth layer being provided between the third layer (left 41b) and the second insulating film (right 31/32).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashima to the teachings of US Patent No. 11342468  in order to increase the storage density of a semiconductor device [0003, Takashima]

Regarding Claim 23, Claim 15 of US Patent No. 11342468 (Noguchi) and Takashima teach the semiconductor device according to claim 22, wherein the charge storage layer further includes a fifth layer(right 41b)[0024 of Takashima]  containing silicon and nitrogen, the fifth layer being provided between the fourth layer(right 41a)[0024 of Takashima] and the second insulating film (right 31/32).

Regarding Claim 24, Claim 15 of US Patent No. 11342468 (Noguchi) teaches the semiconductor device according to claim 21, 

Claim 15 of US Patent No. 11342468 (Noguchi) does not teach wherein the metal includes at least one of aluminum, hafnium or zirconium.

Takashima discloses in Fig 8 & 9A/B wherein the metal includes at least one of aluminum [0024], hafnium or zirconium.


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashima to the teachings of US Patent No. 11342468  in order to increase the storage density of a semiconductor device [0003, Takashima]

Regarding Claim 25, Claim 15 of US Patent No. 11342468 (Noguchi)  and Takashima teach the semiconductor device according to claim 24, wherein the metal is aluminum [0024].

Regarding Claim 26, Claim 15 of US Patent No. 11342468 (Noguchi) and Takashima teach the semiconductor device according to claim 23, wherein the metal contained in the fourth layer(right 41a)[0024 of Takashima] includes at least one of aluminum[0024 of Takashima], hafnium or zirconium.

Regarding Claim 27, Claim 15 of US Patent No. 11342468 (Noguchi) and Takashima teach the semiconductor device according to claim 26, wherein the metal contained in the fourth layer (right 41a)[0024 of Takashima]  is aluminum.

Regarding Claim 28, Claim 15 of US Patent No. 11342468 (Noguchi) teaches the semiconductor device according to claim 21, 

Claim 15 of US Patent No. 11342468 (Noguchi) teach wherein the semiconductor layer penetrates a plurality of conductive layers in a first direction.

Takashima discloses in Fig 8 & 9A/B  wherein the semiconductor layer(left 21) penetrates a plurality of conductive layers(left/right 51) in a first direction.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashima to the teachings of US Patent No. 11342468  in order to increase the storage density of a semiconductor device [0003, Takashima]



Regarding Claim 29, Claim 15 of US Patent No. 11342468 (Noguchi) teaches a semiconductor device comprising: a semiconductor layer; a charge storage layer disposed on the surface of the semiconductor layer via a first insulating film; and an electrode layer disposed on the surface of the charge storage layer via a second insulating film, wherein the charge storage layer includes a first layer containing an elemental metal and elemental nitrogen, a second layer containing elemental silicon and elemental nitrogen, and a third layer containing elemental silicon and elemental nitrogen, wherein the first layer is provided between the second layer and the third layer.

Claim 15 of US Patent No. 11342468 (Noguchi) does not teach a substrate; a stacked body provided above the substrate and including a plurality of first electrode layers; a semiconductor layer extending through the stacked body in the first direction; a charge storage layer provided between the semiconductor layer and the stacked body, a second layer containing aluminum nitride

Takashima discloses in Fig 8 & 9A/B a substrate[0094]; a stacked body (51/31b) provided above the substrate and including a plurality of first electrode layers (left 51); a semiconductor layer (left 21) extending through the stacked body in the first direction (up/down); a charge storage layer (left 41a/b)[0028] provided between the semiconductor layer and the stacked body, a second layer (left 41a) containing aluminum nitride[0024]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Takashima to the teachings of US Patent No. 11342468  in order to increase the storage density of a semiconductor device [0003, Takashima]

Regarding Claim 30, Claim 15 of US Patent No. 11342468 (Noguchi) and Takashima teach the semiconductor device according to claim 29, further comprising:
an insulating film(right 31/32) disposed on the charge storage layer (left 41a/b),
wherein the charge storage layer (Claim 15 of US Patent No. 11342468) further includes a fourth layer (right 41a)[0024 of Takashima] containing metal and nitrogen, the fourth layer being provided between the third layer(left41b) and the insulating film.

Regarding the limitation “an insulating film disposed on the charge storage layer ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


Regarding Claim 31, Claim 15, 16, 20 of US Patent No. 11342468 (Noguchi) and Takashima teach wherein the semiconductor device according to claim 30, wherein the charge storage layer further includes a fifth layer(right 41b)[0024 of Takashima] containing silicon and nitrogen, the fifth layer(right 41b) being provided between the fourth layer(right 41a)[0024 of Takashima]  and the insulating film(right 31/32).

Regarding Claim 32, Claim 15, 17 of US Patent No. 11342468 (Noguchi) and Takashima teach wherein the elemental metal is elemental aluminum(aluminum)[0024 of Takashima], elemental hafnium or elemental zirconium.

Regarding Claim 33, Claim 15, 17 of US Patent No. 11342468 (Noguchi) and Takashima teach wherein the elemental metal is elemental aluminum(aluminum)[0024 of Takashima], elemental hafnium or elemental zirconium.

Regarding Claim 34, Claim 15, 16, 20 of US Patent No. 11342468 (Noguchi) and Takashima teach semiconductor device according to claim 31, wherein the metal contained in the fourth layer (right 41a)[0024 of Takashima] includes at least one of aluminum (aluminum)[0024 of Takashima], hafnium or zirconium.

Regarding Claim 35, Claim 15, 16, 20 of US Patent No. 11342468 (Noguchi) and Takashima teach the semiconductor device according to claim 34, wherein the metal contained in the fourth layer(right 41a)[0024 of Takashima] is aluminum(aluminum)[0024 of Takashima].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819